Determination of respondent Commissioner, dated November 13, 1992, which, after a hearing, declined to renew petitioner’s Certificate of Qualification as a supervisor of clinical laboratories based on her criminal convictions for violations of Public Health Law § 574 (1), unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Eugene L. Nardelli, J.], entered January 22, 1993) dismissed, without costs.
The findings and conclusions of the New York City Department of Health’s Hearing Examiner were based on substantial evidence in that petitioner’s criminal convictions constituted a statutory cause for revocation of the Certificate of Qualification (see, New York City Health Code [24 RCNY] §§5.17, 13.31). Petitioner attempts to reargue the validity of those convictions. However, since the issues of ultimate fact (People v Savage, 176 AD2d 831, lv denied 79 NY2d 832) concerning the illegal operation of the clinical laboratory have been determined by a final judgment (see, Matter of McGrath v Gold, 36 NY2d 406, 411-412), petitioner is collaterally es-topped from relitigating them (see, People v Lo Cicero, 14 NY2d 374, 380). Concur—Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.